Citation Nr: 1225583	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, in pertinent part, reopened the Veteran's acquired psychiatric disorder service connection claims and remanded the issue for additional development in October 2009.  There has been substantial compliance with the requested development.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include anxiety, depression, and PTSD, that was incurred as a result of active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety, depression, and PTSD, was incurred as a result of military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in May 2005.  He was adequately notified of VA's responsibilities in obtaining information to assist in completing his claim and his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment records, VA examination reports, VA medical opinions, Social Security Administration (SSA) records, a private medical opinion, and the Veteran's statements and testimony in support of the claim.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  


Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.  A January 1970 report noted the Veteran stated he had seen a psychiatrist because of nervousness after he was drafted.  It was the examiner's opinion that he had no psychiatric disability.  Records show the Veteran served as a light weapons infantryman and received awards and medals including the Combat Infantryman's Badge.  He served in the Republic of Vietnam from July 1970 to September 1971.

VA treatment records dated in June 2003 noted the Veteran reported he had been mostly employed as a construction laborer since active service and that he had been convicted of crimes including theft and drug-related offenses.  The diagnoses included dysthymic disorder, alcohol dependence, and rule out PTSD secondary to Vietnam combat.  A February 2006 PTSD evaluation, in essence, found psychological testing was consistent with a diagnosis of PTSD, but that his report of incidents in service were distorted, confused, and at times appeared somewhat contradictory.  It was noted his main problem appeared to be alcohol consumption.  Overall there did not appear to be sufficient evidence to warrant a diagnosis of PTSD.  Subsequent VA treatment records included diagnoses of PTSD, alcohol abuse, history of PTSD, depression, mood disorder not otherwise specified, mixed anxiety-depressive disorder, probable PTSD, and possible PTSD.  

VA examination in December 2009 included diagnoses of dysthymic disorder and alcohol dependence that were unrelated to military service.  The examiner noted that although the Veteran was likely involved in combat during active service he had difficulty relating any specific stressor that met the criteria for a diagnosis of PTSD.  He reported vague events that were personally stressful for him, but which did not meet the definition of a PTSD stressor.  He did not report the full symptom spectrum required for a diagnosis of PTSD.  His depression and dysthymia were found to be not likely etiologically related to his military service.  

A December 2009 statement from a VA licensed social worker reported it was her opinion that the Veteran had PTSD that was service related.  It was noted that he had a history of traumatic events in Vietnam including having killed the enemy and having seen fellow servicemen killed.  

A January 2011 VA medical opinion found based upon a review of the claims file, but no additional examination, that the Veteran's dysthymic disorder and alcohol dependence were unrelated to military service and not secondary to PTSD.  It was noted that VA treatment records included a January 2011 report noting the Veteran was experiencing "residual PTSD-like symptoms" which were suggestive that he did not meet the full spectrum criteria for a diagnosis of PTSD.  

SSA records were added to the July 2011.  The associated medical records included an April 2009 psychiatric evaluation which provided diagnoses of mood disorder, chronic PTSD, and polysubstance dependence in remission.  

A July 2011 private medical opinion found that based upon a review of the claims file and a clinical interview with the Veteran that it was highly likely that he had an acquired psychiatric disorder, to include anxiety disorder, depression, and PTSD based upon in-service stressors.  It was also noted it was highly likely these disorders had their origins is service and/or were significantly caused by the traumatic events he witnessed in service.  The DSM-IV criteria were addressed including criterion A exposure to traumatic events involving combat while on patrol and the deaths of multiple servicemen.  

Based upon the evidence of record, the Board finds the evidence demonstrates the Veteran has an acquired psychiatric disorder, to include anxiety, depression, and PTSD, that was incurred as a result of an in-service stressor.  The record includes persuasive VA and private medical evidence providing diagnoses of PTSD under the criteria of DSM-IV and establishing a link between the current disorders and service.  The Veteran is a combat veteran for VA compensation purposes and his statements as to the events he experienced in Vietnam are credible and consistent with the circumstances of his service.  Overall, the medical evidence in favor of the Veteran's claim is persuasive.  Therefore, the Board finds that entitlement to service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


